Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 30, 2015

                                            No. 04-15-00745-CV

                                        IN RE Je'Niese LANDERS

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On November 24, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 30, 2015.




                                                             _________________________________
                                                             Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2015.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015-CI-16597, styled In the Interest of J.R.C.V., A Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña presiding.